f
                                               I’
                       . . . ..




                     ..&....




OFFICE   OF THE ATTORNEY          GENERAL   OF TEXAS
                   AUSTIN
&&rable    ij.U. Snith, page 2




            uDuring   this   lltigction   there   acoumultiteb   ap
      proxlmtely $1400.00 in tnxea collected. Tba money
      use depo8ltad in jecurlty state Br:nk,Parwell, Texas,
      in the name of TEXAS-NlW UiXICO XHGOL DIdTRTCT #l,
      and Borlna IndependentSohool Dlstriot want.6tJm aoney.
      I oan me no reaaon why thl8 .mney 00~14 not be paid
      to Bovina IndeoendentSchool Dletriot beaauee it ia all
      tax money from-what 18 now~part of B:;VI’th IX'CEPiG~31UJT
      SCHGC’lL DUTiilCT.
            Will you please a&vim me whether or not there
      14 any remson why thle money should not be traneferred
      to Bovlna Independent ~obool Diatrlot?"
  /-----




CFQ:LP